                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION

JAMES ALTON GRIFFIN,

      Plaintiff,

v.                                                        Case No: 6:18-cv-378-Orl-31TBS

LOWE’S HOME CENTERS LLC, LG
SOURCING, INC. and NEXGRILL
INDUSTRIES, INC.,

      Defendants.


                                          ORDER

      This products liability case comes before the Court without a hearing on

Defendants’ Motion to Extend Scheduling Deadlines and Continue Trial (Doc. 40).

Plaintiff opposes the motion (Doc. 41).

      Plaintiff filed this lawsuit in state court on February 9, 2018 (Doc. 2 at 1).

Defendants removed the case to this Court on March 12, 2018 (Doc. 1). The Court

entered its standard Related Case Order and Track Two Notice on March 20, 2018 (Doc.

10). The Order required counsel to meet, confer, and file a case management report

containing suggested dates for the completion of material events (Id.). The parties

complied and proposed, inter alia, the following deadlines:

              Disclosure of Expert Reports by Plaintiff         March 6, 2019

              Disclosure of Expert Reports by Defendant         April 5, 2019

              Discovery Deadline                                May 6, 2019

              Dispositive Motions                               June 4, 2019

              Daubert Motions                                   July 1, 2019

              Trial during the term beginning November 4, 2019
(Doc. 25 at 1-2). The Court adopted and incorporated these dates into the Case

Management and Scheduling Order (“CMSO”) governing this case (Doc. 26 at 1-2).

       Plaintiff made his expert disclosures on March 6, 2019 (Doc. 41-1). On April 11,

2019, defense counsel requested dates to depose Plaintiff’s experts (Doc. 40 at 3).

Plaintiff’s lawyer responded that the experts were not available for deposition before the

discovery deadline, but that Plaintiff was willing to seek a joint extension of the deadline

so that both parties could take additional depositions (Doc. 40-4 at 6). Defendants

countered that the parties should seek a 90 extension of all deadlines including the trial

date (Id., at 5). The parties were unable to reach agreement, and the pending motion was

filed. Now Plaintiff argues that no extension should be granted or, alternatively, that only

the discovery deadline should be extended, and for no more than 30 days, for the sole

purpose of allowing Defendants to depose Plaintiff’s experts (Doc. 41 at 5).

       The parties recognize that the CMSO may only “be modified for good cause and

with the judge’s consent.” FED. R. CIV. P. 16(b)(4). The notes to Rule 16 explain that “the

court may modify the schedule on a showing of good cause if it cannot reasonably be met

despite the diligence of the party seeking the extension.” Advisory Committee Notes to

Rule 16. The Eleventh Circuit has explained that “[t]o establish good cause, the party

seeking the extension must have been diligent.” Romero v. Drummond Co., 552 F.3d

1303, 1319 (11th Cir. 2008).

       The CMSO placed the parties on notice that “[m]otions to extend the dispositive

motions deadline or to continue the trial are generally denied,” and that the Court will only

grant an exception “when necessary to prevent manifest injustice.” (Doc. 26 at 4). The

CMSO also informed the parties that motions for extensions of other deadlines are

disfavored and normally denied unless the moving party shows: “1) the motion is joint or



                                             -2-
unopposed; 2) the additional discovery is necessary for specified reasons; 3) all parties

agree that the extension will not affect the dispositive motions deadline and trial date; 4)

all parties agree that any discovery conducted after the dispositive motions date … will not

be available for summary judgment purposes; and 5) no party will use the granting of the

extension in support of a motion to extend another date or deadline.” (Id., at 4-5).

       Defendants have not shown diligence because they have not explained why they

waited 36 days after receipt of Plaintiff’s expert disclosures to ask for dates when the

experts could be deposed. They have also not persuaded the Court that manifest

injustice will result if they are forced to cross-examine Plaintiff’s experts or engage in

summary judgment motion practice without the benefit of expert depositions.

Consequently, Defendants’ Motion to Extend Scheduling Deadlines and Continue Trial

(Doc. 40), is DENIED. 1

       DONE and ORDERED in Orlando, Florida on May 22, 2019.




Copies furnished to Counsel of Record




       1    This case demonstrates that it is not always wise to agree to such a compact case management
schedule.



                                                    -3-
